Broyles, C. J.
The accused was convicted of a misdemeanor (the larceny of copper roofing of the value of fifteen dollars). The undisputed evidence (contradicted by the defendant’s statement only) authorized the jury to find that the accused had aided and abetted two other men in the commission of the offense; and the law is that in a misdemeanor any person who aids and abets another in the commission of the offense is guilty as a principal. It is also well settled that in a misdemeanor ease the testimony of an accomplice may be sufficient to convict the accused, although his testimony be not corroborated by other evidence. The court did not err in overruling the motion for new trial, based upon the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.